The opinion of the Court was delivered by
Moses, C. J.
Under the bill which was filed for the foreclosure of a mortgage of certain real estate, His Honor Chancellor Johnson directed a sale of the premises to be made “by the proper officer of the Court.”
On February 12, 1869, His Honor Judge Platt, sitting in the Circuit Court of Common Pleas, which now exercises equity jurisdiction, ordered the sale, so, as above directed, to be made by the Sheriff of the County, on the terms prescribed by the former order.
The defendants appeal, and the only question submitted to this Court is as to the validity of the said order of Judge Platt.
We propose to confine ourselves to the point thus made.
It is, and must be, assumed that Chancellor Johnson had the power to designate the person to make a sale ordered by his own Court. He was not confined to the Sheriff or any other officer under his control and direction. In fact, he may have selected some person not an officer of the. Court, who, on acceptance of the appointment, would, quoad hoe, have maintained to the Court the relation of an officer. The delegation of this mere ministerial duty was entirely within the control of the Court.
So much of the order as is in question here, is of that class known and recognized as merely administrative. It may not only be modified or changed by a succeeding Judge, but may be rescinded, provided he has jurisdiction in the subject-matter. — Pell vs. Ball, 1 Rich. Eq., 361.
The motion is dismissed.
Willard, A. J., concurred.